                         Case 2:20-cv-01721-RFB-VCF Document 13 Filed 09/30/20 Page 1 of 3




                     1   Lisa A. McClane, NV SBN 10139
                         Lynne K. McChrystal, NV SBN 14739
                     2   JACKSON LEWIS P.C.
                         300 S. Fourth Street, Suite 900
                     3   Las Vegas, Nevada 89101
                         Tel: (702) 921-2460
                     4   Fax: (702) 921-2461
                         Email: lisa.mcclane@jacksonlewis.com
                     5   Email: lynne.mcchrystal@jacksonlewis.com

                     6   Kurt K. Harris, Esq.
                         Nevada Bar No. 5354
                     7   4730 S. Fort Apache Rd., Suite 300
                         Las Vegas, Nevada 89147
                     8   Tel: (702) 252.3838
                         Fax: (702) 852.0337
                     9   Email: kharris@702law.com

                10       Attorneys for Plaintiff and Counter-Defendants
                         NEVADA CORPORATE HEADQUARTERS
                11       and JASON WILLIAMS

                12
                                                     UNITED STATES DISTRICT COURT
                13
                                                            DISTRICT OF NEVADA
                14
                         NEVADA CORPORATE HEADQUARTERS,
                15       A Nevada Corporation                             Case No.: 20-CV-01721-RFB-VCF

                16                     Plaintiff,
                                                                          STIPULATION TO EXTEND DEADLINE
                17              vs.                                       FOR PLAINTIFF AND COUNTER-
                                                                          DEFENDANTS TO RESPOND TO
                18       JANETTE M. HILL; JOHN DOE;                       DEFENDANT/COUNTERCLAIMANT’S
                         ATTORNEY DOE; and DOES I through X and           COUNTERCLAIM
                19       ROE Corporations or Business Entities I
                         through X, inclusive,
                20
                21                     Defendants.

                22
                         JANETTE M. HILL, individually,
                23
                                       Counterclaimant,
                24
                                vs.
                25
                         NEVADA CORPORATE HEADQUARTERS,
                26       A Nevada Corporation, JASON WILLIAMS,
                         individually, ALFONSO VALLE, individually,
                27
                                       Counter-Defendant.
                28

Jackson Lewis P.C.
    Las Vegas
                         Case 2:20-cv-01721-RFB-VCF Document 13 Filed 09/30/20 Page 2 of 3




                     1           IT IS HEREBY STIPULATED by and between Plaintiff and Counter-Defendant

                     2   NEVADA CORPORATE HEADQUARTERS (“Plaintiff” and “Counter-Defendant”) and

                     3   JASON        WILLIAMS     (“Counter-Defendant”),     through    their   counsel   of   record   and

                     4   Defendant/Counterclaimant JANETTE M. HILL by and through her counsel of record that

                     5   Defendant and Counterclaimant shall have a ten (10) day extension of time to submit its response

                     6   to Defendant/Counterclaimant’s Counterclaim, up to and including October 5, 2020.               This

                     7   Stipulation is submitted and based upon the following:

                     8           1.     Plaintiff and Counter-Defendants filed a Notice of Removal on September 16,

                     9   2020.    ECF No. 1.      Defendant/Counterclaimant was served with the Notice of Removal

                10       September 16, 2020. ECF No. 1.

                11               2.     Counter-Defendants’ response to the Counterclaims is currently due on

                12       September 21, 2020.

                13               3.     Counter-Defendants identified issues which would be the subject of a motion to

                14       dismiss, namely the lack of allegations indicating Counterclaimant exhausted her administrative

                15       remedies and the inclusion of individually named defendants as parties in alleged violations of

                16       Title VII.

                17               4.     Counterclaimant has requested an opportunity to file an Amended Complaint to

                18       correct these issues and which may alleviate the necessity of filing a motion to dismiss.

                19               5.     Accordingly, the parties have agreed that Counter-Defendants shall have up to and

                20       including October 5, 2020 to file a response to the Counterclaim. If Counterclaimant submits an

                21       Amended Complaint, Plaintiff/Counter-Defendants shall have an additional fourteen (14) days

                22       from the date the Amended Complaint is served to file a response.

                23               6.     This is the first request for an extension of time for Plaintiff and Counter-

                24       Defendants to file a response to Defendant and Counterclaimant’s Counterclaim.

                25               7.     This request is made in good faith and not for the purpose of delay.

                26
                27
                28

Jackson Lewis P.C.
                                                                          1
    Las Vegas
                         Case 2:20-cv-01721-RFB-VCF Document 13 Filed 09/30/20 Page 3 of 3




                     1            8.       Nothing in this Stipulation, nor the fact of entering to the same, shall be construed

                     2   as waiving any claim and/or defense held by any party.

                     3           Dated this 21st day of September, 2020.

                     4   LAGOMARSINO LAW                                           JACKSON LEWIS P.C.

                     5
                          /s/ Andre M. Lagomarsino                               /s/ Lisa A. McClane
                     6   ANDRE M. LAGOMARSINO, ESQ.                              Lisa A. McClane, State Bar No. 10139
                         Nevada Bar No. 6711                                     Lynne K. McChrystal, State Bar No. 14739
                     7                                                           JACKSON LEWIS P.C.
                         3005 W. Horizon Ridge Pkwy., #241                       300 S. Fourth Street, Suite 900
                     8   Henderson, Nevada 89052                                 Las Vegas, Nevada 89101

                     9   Attorney for Defendant/Counterclaimant                  Attorneys for Plaintiff and Counter-Defendant

                10
                                                                 ORDER
                11
                                                                 IT IS SO ORDERED.
                12
                13
                                                                 U.S. Magistrate Judge
                14                                                        9-30-2020
                                                                 Dated:
                15
                16
                17
                18
                19
                         4845-6986-3116, v. 1
                20
                21
                22
                23
                24
                25
                26
                27
                28

Jackson Lewis P.C.
                                                                             2
    Las Vegas
